J-S05037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ALEX JORDAN HASTINGS                     :
                                          :
                   Appellant              :   No. 1034 MDA 2021

        Appeal from the Judgment of Sentence Entered July 22, 2021
    In the Court of Common Pleas of Adams County Criminal Division at
                      No(s): CP-01-CR-0000019-2021


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                  FILED: APRIL 13, 2022

      Appellant, Alex Jordan Hastings, appeals from the Judgment of Sentence

entered on July 22, 2021, in the Court of Common Pleas of Adams County

following his bench trial convictions of two counts of Driving Under the

Influence of marijuana (“DUI”). After careful review, we affirm.

      On April 13, 2020, the Pennsylvania State Police arrested Appellant for

driving while under the influence of marijuana. Appellant admitted that he had

smoked marijuana approximately two hours before driving, and subsequent

blood test results proved the presence of marijuana and active and inactive

marijuana metabolites in his blood. Additionally, Appellant possessed a valid

medical marijuana card. The Commonwealth charged Appellant with three

counts of DUI.

      On April 12, 2021, Appellant filed a pretrial Petition for Writ of Habeas

Corpus challenging the sufficiency of the Commonwealth’s evidence to prove
J-S05037-22



a prima facie case against him. He argued that “because [Appellant] was

legally taking his prescribed medication as directed, there is not prima facie

evidence that [Appellant] operated a motor vehicle with any amount of a

Schedule I controlled substance in his blood.” Petition, 4/12/21, at ¶ 7. The

court denied Appellant’s petition the following day and Appellant did not

petition this Court for review.

      At Appellant’s bench trial on July 22, 2021, Appellant and the

Commonwealth stipulated to the above facts. At the conclusion of trial, the

court convicted Appellant of two counts of DUI, one for Appellant’s driving

with a Schedule I controlled substance in his blood, and the other for driving

with a metabolite of a Schedule I controlled substance in his blood. See 75

Pa.C.S. §§ 3802(d)(1)(i), 3802(d)(1)(iii). The court sentenced Appellant on

the same day to six months’ probation. Appellant timely filed a Notice of

Appeal and both he and the trial court have complied with Pa.R.A.P. 1925.

      Appellant raises a single issue for our review:

      Whether the trial court erred in finding Appellant guilty of a DUI
      for having any amount of a controlled substance in his system,
      when the only substance was marijuana, which he had valid
      medical marijuana card for.

Appellant’s Br. at 6.

      Initially we observe that Appellant’s argument on appeal is broader than

the single issue he raised and preserved in his Rule 1925(b) Statement. In his

Rule 1925(b) Statement, Appellant queried “whether the trial court erred in

denying Appellant’s ‘Petition for Writ of Habeas Corpus’ to the two counts of


                                     -2-
J-S05037-22



DUI—Controlled Substance, when Appellant possessed a valid medical

marijuana card.” Pa.R.A.P. 1925(b) Statement, filed 8/16/21. On appeal,

Appellant argues that the trial court “erred when it did not either grant

Appellant’s ‘Petition for Writ of Habeas Corpus’ or find Appellant not guilty of

DUI after the stipulated bench trial, because the only substance in his system

was marijuana, which he had a valid medical marijuana card for.” Appellant’s

Br. at 9. The latter portion of Appellant’s argument implicates the sufficiency

of the Commonwealth’s evidence. Appellant waived this issue by failing to

raise it in his Rule 1925(b) Statement. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues

not included in the Statement . . . are waived.”).

      Appellant argues that the trial court erred by denying his pretrial Petition

for Writ of Habeas Corpus challenging the Commonwealth’s prima facie case.

Appellant’s Br. at 9. It is well-established that an accused may challenge the

sufficiency of the Commonwealth’s evidence at the pre-trial stage through a

petition for a Writ of Habeas Corpus. Commonwealth v. Hetherington, 331

A.2d 205, 209 (Pa. 1975). The denial of such a petition is not immediately

appealable as of right, and the defendant must petition this court for review.

Commonwealth v. Ricker, 120 A.3d 349, 353 (Pa. 2015) disapproved of on

other grounds by Commonwealth v. McClelland, 233 A.3d 717 (Pa. 2020).

Where the defendant instead proceeds to trial and is convicted, any deficiency

in the Commonwealth’s pretrial ability to establish a prima facie case is not

reviewable. See Commonwealth v. Wilson, 172 A.3d 605, 610 (Pa. Super.




                                      -3-
J-S05037-22



2017) (observing that the appellant’s “conviction at trial precludes this Court

from reviewing his pretrial habeas issues.”).

      Since Appellant proceeded to trial rather than seek review from this

Court of the trial court’s denial of his pretrial Petition for Writ of Habeas

Corpus, we are precluded from reviewing the only issue Appellant preserved

for our review. As a result, we affirm Appellant’s Judgment of Sentence.

      Judgment of Sentence affirmed.

      President Judge Panella joins the memorandum.

      Judge Stabile concurs in result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2022




                                     -4-